—Amended order and judgment (one paper), Supreme Court, New York County (Alice Schlesinger, J.), entered April 28, 2000, which, insofar as appealed from, confirmed an arbitration award in favor of petitioners and against respondent, unanimously affirmed, with costs.
Respondent fails to make a clear and convincing showing that its absent witness could have presented any evidence that was not already before the arbitrator, or that could not have been presented to the arbitrator by way of documents that ought to have been preserved as a record of respondent’s business. Thus, respondent’s application to vacate the award on the ground that it was misconduct for the arbitrator to refuse an adjournment or a continuance was properly denied (see, Matter of Banas [Leumi Sec. Corp.], 194 AD2d 390). Respondent’s other arguments challenge unreviewable findings concerning the meaning of the parties’ agreement (see, Matter *256of Silverman [Benmor Coats], 61 NY2d 299, 308). Concur— Rosenberger, J. P., Mazzarelli, Andrias, Buckley and Friedman, JJ.